
	
		I
		111th CONGRESS
		1st Session
		H. R. 2379
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Buyer introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide certain
		  veterans an opportunity to increase the amount of Veterans’ Group Life
		  Insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Group Life Insurance Improvement Act of
			 2009.
		2.Increased amount
			 of veterans’ group life insuranceSection 1977(a) of title 38, United States
			 Code, is amended—
			(1)in paragraph (1),
			 by inserting Except as provided in paragraph (3), before
			 Veterans’ Group Life Insurance shall be; and
			(2)by adding after
			 paragraph (2) the following new paragraph:
				
					(3)Not more than once in each five-year period
				beginning on the date a person becomes insured under Veterans’ Group Life
				Insurance, such person may elect in writing to increase the amount for which
				the person is insured if—
						(A)the person is under the age of 60;
						(B)the increased
				amount is not more than $25,000; and
						(C)the amount for
				which the person is insured does not exceed the amount provided for under
				section 1967(a)(3)(A)(i) of this
				title.
						.
			
